Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 28, 2022

                                        No. 04-22-00772-CR

                              EX PARTE Jorge BECERRA-ORTIZ,


                          From the County Court, Kinney County, Texas
                                    Trial Court No. 12255CR
                            Honorable Tully Shahan, Judge Presiding


                                           ORDER
       On November 21, 2022, Ms. Lisa C. Greenwalt, the court reporter responsible for
preparing the reporter’s record for this appeal, filed a notification of late record, stating “[I] don’t
know” to the following questions: the approximate date of trial, the record’s original due date,
and the anticipated length of the record. Ms. Greenwalt also stated the record has not been
requested by the attorney.

       It is therefore ORDERED that appellant provide written proof to this court December 8,
2022 that the appellant has requested the court reporter to prepare the reporter’s record, which
request must designate the portions of the proceedings and the exhibits to be included. See TEX.
R. APP. P. 34.6(b)(1). The reporter’s record must be filed no later than twenty days after the
date appellant’s written proof is filed with this court.

        It is further ORDERED that appellant provide written proof to this court no later than
December 8, 2022 that either (1) the fee for preparing the reporter’s record has been paid or
arrangements have been made to pay the fee; or (2) appellant is entitled to appeal without paying
the fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).

                                                        _________________________________
                                                        Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court